Case 20-69263-sms   Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                             Document      Page 1 of 10
Case 20-69263-sms       Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                                 Document      Page 2 of 10




            ✔
                    ✔
Case 20-69263-sms   Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                             Document      Page 3 of 10
Case 20-69263-sms   Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                             Document      Page 4 of 10
Case 20-69263-sms   Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                             Document      Page 5 of 10
Case 20-69263-sms   Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                             Document      Page 6 of 10
Case 20-69263-sms   Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                             Document      Page 7 of 10
Case 20-69263-sms   Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                             Document      Page 8 of 10
Case 20-69263-sms   Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                             Document      Page 9 of 10
Case 20-69263-sms   Doc 12    Filed 11/16/20 Entered 11/16/20 19:51:25   Desc Main
                             Document     Page 10 of 10
